Exhibit 10.2
 
Stock   Purchase   Agreement


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of the 9th
day of August 2011, by and among David Cho, Pete Wainscott and David M. Loev
(each a “Seller” and collectively the “Sellers”), Petron Energy II, Inc. (the
“Purchaser”), and Restaurant Concepts of America Inc. (the “Company”), each
sometimes referred to herein as a “Party” and collectively the “Parties.”


PRELIMINARY STATEMENTS


 
A.
Sellers own an aggregate of 10,000,000 restricted shares of common stock (the
“Shares” or the “Common Stock”) of the Company, whose common stock is quoted on
the OTCBB market under the ticker symbol “RCNC”; and



 
B.
Sellers are willing to sell the Shares to the Purchaser, on the terms,
provisions and conditions set forth herein and in the amounts set forth on the
Purchaser’s signature page of this Agreement below.



NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Sellers and Purchaser do hereby agree as follows:


ARTICLE I
Purchase and Sale of the Shares


Section 1.01.  Purchase and Sale.  On the Closing Date (as defined below) and
upon the terms and subject to the conditions set forth herein, the Sellers shall
deliver the Shares of the Company to the Purchaser free and clear of all liens
and Purchaser shall purchase the Shares from the Sellers in accordance with
Section 1.02 below.


Section 1.02.  Purchase Price.  The purchase price (the “Purchase Price”) for
the Shares shall be $232,750.


(a)  
A total of $32,500 of the Purchase Price has previously been paid to the Company
for the benefit of the Sellers (the “Deposit and Filing Fees”);



(b)  
A total of $50,000 of the Purchase Price (representing an additional amount than
as provided in Section (a) above) shall be paid to the Company prior to Closing
(the “Additional Payment”); and



(c)  
The remaining $150,250 of the Purchase Price (representing an additional amount
than as provided in Sections (a) and (b) above) shall be payable to the Sellers
at the Closing, provided that the Purchase Price will first be used to satisfy
the Company’s outstanding liabilities (such that the Company will have no
liabilities immediately subsequent to Closing) with the remaining amount of the
Purchase Price payable to the Sellers pro rata with the Shares sold to the
Purchaser pursuant to this Agreement.



 
 

--------------------------------------------------------------------------------

 
Section 1.03.  Time and Place of Closing.  Subject to the satisfaction or waiver
of the conditions herein, the closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place on or before August 10, 2011
(the “Closing Date”), provided that the Purchaser shall have the right to extend
the Purchase Price for an additional 28 days by paying the Sellers $15,000
(which shall be in addition to the Purchase Price) prior to August 10, 2011, at
which time the Closing Date shall be extended to September 8, 2011.  The Deposit
and Filing Fees, Additional Payment and Extension Payment shall be
non-refundable in the event this Agreement does not close for any reason other
than a breach of this Agreement by the Sellers or the Company.


Section 1.04.  Delivery of the Shares; Payment of Purchase Price.  At Closing:
(a) the Sellers shall deliver to the Purchaser (i) the certificates representing
the Shares, duly endorsed in blank or accompanied by stock powers duly endorsed
in blank, with medallion signature guaranty, with all taxes attributable to the
transfer and sale of the Shares paid by the Sellers; and (b) the Purchaser shall
deliver to the Sellers the amount of the Purchase Price not previously paid in
accordance with Section 1.02.   The Purchaser shall purchase that number of
Shares as set forth by such Purchaser’s name on the signature page of this
Agreement below.


ARTICLE II
Representations and Warranties of Sellers


Subject to all of the terms, conditions and provisions of this Agreement, each
Seller, individually represents and warrants to Purchaser, as of the date hereof
and as of the Closing, as follows:


Section 2.01.  Authority.  The Seller has all requisite power and authority,
corporate or otherwise, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and thereby.  The Seller has duly and
validly executed and delivered this Agreement and will, on or prior to the
Closing, execute, such other documents as may be required hereunder and,
assuming the due authorization, execution and delivery of this Agreement by the
parties hereto and thereto, this Agreement constitutes, the legal, valid and
binding obligation of the Seller, as applicable, enforceable against the Seller,
as applicable, in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and general equitable
principles.


Section 2.02.  No Conflict.  The execution and delivery by the Seller of this
Agreement and the consummation of the transactions contemplated hereby and
thereby, do not and will not, by the lapse of time, the giving of notice or
otherwise:  (a) constitute a violation of any law; or (b) result in or require
the creation of any lien upon the Shares.


 
 

--------------------------------------------------------------------------------

 
Section 2.03.  Title to Shares.  Each Seller is the sole record and beneficial
owner of the Shares set forth next to such Seller’s name on the signature page
hereof (“Seller’s Shares”) and has good and marketable title to all of the
Seller’s Shares, free and clear of any liens, claims, charges, options, rights
of tenants or other encumbrances and shall not, until the transactions
contemplated by this Agreement are closed, or this Agreement is terminated,
sell, hypothecate, encumber, transfer or otherwise dispose of the Seller’s
Shares.   Each Seller has sole managerial and dispositive authority with respect
to such Seller’s Shares and has not granted any person a proxy or option to buy
the Seller’s Shares that has not expired or been validly withdrawn.  The sale
and delivery of the Seller’s Shares to Purchaser pursuant to this Agreement will
vest in Purchaser the legal and valid title to the Seller’s Shares, free and
clear of all liens, security interests, adverse claims or other encumbrances of
any character whatsoever (“Encumbrances”).


Section 2.04.  Brokers, Finders and Financial Advisors.  No broker, finder or
financial advisor has acted for Seller in connection with this Agreement or the
transactions contemplated hereby or thereby, and no broker, finder or financial
advisor is entitled to any broker’s, finder’s or financial advisor’s fee or
other commission in respect thereof based in any way on any contract with
Seller.


Section 2.05.  Decisions Regarding Sale.  Seller has decided to enter into this
Agreement and to affect the transactions contemplated herein of his, her or its
own volition, and has carefully considered and has, to the extent he, she or it
believes such discussion necessary, discussed with his, her or its professional,
legal, tax and financial advisors, the sale of the Shares and the Purchase
Price, and has determined to sell the Shares to Purchaser pursuant to this
Agreement.  Neither the Company, nor any person affiliated with or representing
the Company or its Affiliates has advised Seller to sell the Shares or provided
Seller any guidance, advice or instruction regarding the transactions
contemplated herein.  No Seller is acting in concert with any other Seller in
connection with the sale of the Shares and Seller has made its own decision as
to whether to accept the terms and conditions of this Agreement and to sell his,
her or its Shares.


Section 2.06. Status of Shares. The Shares are “Restricted Securities” as such
term is defined under Rule 144 of the Securities Act of 1933, as amended.


ARTICLE III
Representations and Warranties of the Company


Subject to all of the terms, conditions and provisions of this Agreement, the
Company represents and warrants to Purchaser, as of the date hereof and as of
the Closing, as follows:


Section 3.01.  Organization and Qualification.  The Company is a Nevada
corporation, duly organized, validly existing under the laws of the State of
Nevada.  The Company has all requisite power and authority, corporate or
otherwise, to own, lease and operate its assets and properties and to carry on
its business as now being conducted.


 
 

--------------------------------------------------------------------------------

 
Section 3.02.  Capitalization of the Company.  There are 100,000,000 shares of
common stock, $0.001 par value per share, authorized of the Company, of which
10,110,003 shares of common stock are issued and outstanding and 10,000,000
shares of preferred stock, $0.001 par value per share, authorized of the
Company, of which no shares are currently issued and outstanding.  All of the
outstanding shares of common stock of the Company have been duly authorized and
validly issued, are fully paid and non-assessable and are free of preemptive
rights.  There are no outstanding or authorized subscriptions, options,
warrants, calls, rights or other similar contracts, including rights of
conversion or exchange under any outstanding debt or equity security or other
contract, or obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, any other shares of capital stock of the Company or
any other debt or equity securities convertible into or evidencing the right to
subscribe for any such shares of capital stock or obligating the Company to
grant, extend or enter into any such contract.


Section 3.03.  Authority.  The Company has duly and validly executed and
delivered this Agreement and has authority to enter into this Agreement and
perform its obligations hereunder.


Section 3.04.  No Conflict.  The execution and delivery by the Company of this
Agreement and the consummation of the transactions contemplated hereby, do not
and will not, by the lapse of time, the giving of notice or otherwise:  (a)
constitute a violation of any law; (b) constitute a breach or violation of any
provision contained in the Articles of Incorporation or Bylaws of the Company;
(c) constitute a breach of any provision contained in, or a default under, any
governmental approval, any writ, injunction, order, judgment or decree of any
governmental authority or any contract or agreement to which the Company is a
party; or (d) result in or require the creation of any lien upon the Shares.


Section 3.05.  Litigation.  There are no claims pending or, to the knowledge of
the Company, threatened against or affecting the Company or any of its assets,
liabilities and properties before or by any governmental authority or any other
person.  The Company has no knowledge of the basis for any claim, which alone or
in the aggregate:  (a) could reasonably be expected to result in any liability
with respect to either of the Company; or (b) seeks to restrain or enjoin the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated hereby or thereby.  There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards against the
Company or any of its assets and properties.


Section 3.06.  Consents and Approvals.  No governmental approvals and no
notifications, filings or registrations to or with any governmental authority or
any other person is or will be necessary for the valid execution and delivery by
the Company of this Agreement or the consummation of the transactions
contemplated hereby or thereby, or the enforceability hereof or thereof, other
than those which have been obtained or made and are in full force and effect.


 
 

--------------------------------------------------------------------------------

 
Section 3.07.  Liabilities. Sellers shall be responsible for all liabilities of
the Company at Closing and shall indemnify the Purchaser against such
liabilities subsequent to the Parties entering into this Agreement and
subsequent to Closing.


Section 3.08.  Filings.  All of the Company’s SEC filings are accurate in all
material respects and contain all necessary disclosures and were duly filed and
all required filings are up to date.  The Company is not under and has no
knowledge of any facts that would give rise to the SEC sanctioning or otherwise
imposing any restrictions on the Company’s ability to file a registration
statement or permit that registration statement from going effective in the
SEC’s ordinary course.


ARTICLE VI
Representations and Warranties of Purchaser


Subject to all of the terms, conditions and provisions of this Agreement, the
Purchaser hereby represents and warrants to the Sellers, as of the date hereof
and as of the Closing, as follows:


Section 4.01.  Authority.  Purchaser has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby.  Purchaser has duly and validly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto and thereto, this
Agreement constitutes the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles.


Section 4.02.  No Conflict.  The execution and delivery by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby and
thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise:  (a) constitute a violation of any law; or (b) constitute a breach of
any provision contained in, or a default under, any governmental approval, any
writ, injunction, order, judgment or decree of any governmental authority or any
contract to which Purchaser is a party or by which Purchaser is bound or
affected.


Section 4.03.  Brokers, Finders and Financial Advisors.   No broker, finder or
financial advisor has acted for Purchaser in connection with this Agreement or
the transactions contemplated hereby or thereby, and no broker, finder or
financial advisor is entitled to any broker’s, finder’s or financial advisor’s
fee or other commission in respect thereof based in any way on any contract with
Purchaser.


Section 4.04. Exempt Transaction. Purchaser understands that the offering and
sale of the Shares is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Act”) and exempt from registration or
qualification under any state law.


 
 

--------------------------------------------------------------------------------

 
Section 4.05.  Representations of Purchaser.  The Purchaser hereby represents,
acknowledges and warrants his representation of, understanding of and
confirmation of the following (which the Seller and the Company shall be able to
rely on for any and all purposes):


(a) Purchaser recognizes that the Shares (the “Securities”) have not been
registered under the Act, nor under the securities laws of any state and,
therefore, cannot be resold unless the resale of the Securities is registered
under the Act or unless an exemption from registration is available.  Purchaser
may not sell the Securities without registering them under the Act and any
applicable state securities laws unless exemptions from such registration
requirements are available with respect to any such sale.  The Company is under
no obligation to register such Shares under the Act or under any state “Blue
Sky” laws;


(b) Purchaser acknowledges that he, she or it is a “sophisticated investor”
(i.e., has experience and knowledge in and with investments in companies similar
to the Company) and that the Purchaser has, in making Purchaser’s investment
decision in connection with the Securities received access to, had an
opportunity to review and in fact has reviewed (A) the Company’s Annual Report
on Form 10-K for the year ended August 31, 2010; and (B) the Company’s quarterly
reports on Form 10-Q for the quarters ended November 30, 2010, February 28, 2011
and May 31, 2011, including the audited and unaudited financial statements,
description of business, risk factors, results of operations, certain
transactions and related business disclosures described therein; has read,
reviewed, and relied solely on the documents described in (A) and (B) above
(collectively referred to as the “Disclosure Documents”), and an independent
investigation made by Purchaser and Purchaser’s representatives, if any of the
Company; (C) has, prior to the date of this Agreement, been given an opportunity
to review material contracts and documents of the Company as filed, along with
the Disclosure Documents on the Securities and Exchange Commission’s Edgar
website (www.sec.gov); and (D) is not relying on any representations other than
those contained in the Disclosure Documents or incorporated therein in
connection with such Purchaser’s acceptance of the Securities and investment
decision in connection therewith. The Purchaser acknowledges that due to
Purchaser’s receipt of and review of the information described above, Purchaser
received similar information as would be included in a Registration Statement
filed under the Act;


(c) Purchaser has such knowledge and experience in financial and business
matters such that Purchaser is capable of evaluating the merits and risks of an
investment in the Securities and of making an informed investment decision, and
does not require a representative in evaluating the merits and risks of an
investment in the Securities;


(d) Purchaser recognizes that an investment in the Company is a speculative
venture and that the total amount of consideration tendered in connection with
this Agreement is placed at the risk of the business and may be completely
lost.  The ownership of the Securities as an investment involves special risks;


 
 

--------------------------------------------------------------------------------

 
(e) Purchaser realizes that the Securities cannot readily be sold as they will
be restricted securities and therefore the Securities must not be accepted
unless Purchaser has liquid assets sufficient to assure that Purchaser can
provide for current needs and possible personal contingencies;


(f) Purchaser confirms and represents that he, she or it is able (i) to bear the
economic risk of the Securities, (ii) to hold the Securities for an indefinite
period of time, and (iii) to afford a complete loss of the
Securities.  Purchaser also represents that he, she or it has (i) adequate means
of providing for his, her, or its current needs and possible personal
contingencies, and (ii) has no need for liquidity in the Securities;


(g) Purchaser has carefully considered and has, to the extent he, she or it
believes such discussion necessary, discussed with his, her or its professional,
legal, tax and financial advisors, the suitability of an investment in the
Securities for his, her or its particular tax and financial situation and his,
her or its advisers, if such advisors were deemed necessary, have determined
that the Securities are a suitable investment for him, her or it;


(h) Neither the Company nor the Seller is under an obligation to register or
seek an exemption under any federal and/or state securities acts for any sale or
transfer of the Shares by the Purchaser, and Purchaser is solely responsible for
determining the status, in its hands, of the Shares acquired in the transaction
contemplated by this Agreement and the availability, if required, of exemptions
from registration for purposes of sale or transfer of the Shares;


(i) Purchaser understands and agrees that a legend has been or will be placed on
any certificate(s) or other document(s) evidencing the Securities in
substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS."


 
 

--------------------------------------------------------------------------------

 
Section 4.06.  Shell Company Status. Purchaser represents, acknowledges and
warrants its understanding that, pursuant to Rule 144 of the Act (“Rule 144”), a
“shell company” is defined as a company that has no or nominal operations; and,
either no or nominal assets; assets consisting solely of cash and cash
equivalents; or assets consisting of any amount of cash and cash equivalents and
nominal other assets.  As such, the Company is a “shell company” pursuant to
Rule 144, and resales of its securities pursuant to Rule 144 may not be made
until all of the following criteria set forth in Rule 144(i)(2) have been met:
(1) the Company has ceased to be a shell company, (2) the Company is subject to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (3) the Company has filed all of its required periodic reports
(other than 8-k’s) for the prior one year period, and (4) a period of at least
twelve months has elapsed from the date “Form 10 like information” was filed
with the Securities and Exchange Commission (the “Commission”) reflecting the
Company’s status as a non-shell company.  As a result, because none of Company’s
securities can be resold pursuant to Rule 144, until at least a year after the
Company has complied with Rule 144(i)(2), the Purchaser may not be able to sell
the Securities until and unless such securities are registered with the
Commission, an exemption for the sales can be relied upon other than Rule 144
and/or until a year after the Company has complied with the requirements of Rule
144(i)(2) as described above.  As a result, the Purchaser may never be able to
sell any Securities.  Furthermore, as the Company may not ever comply with Rule
144(i)(2), the Purchaser may be forced to hold such Securities indefinitely.


ARTICLE V
Covenants


Section 5.01.  Further Assurances.  Sellers and Purchaser agree that, from time
to time, whether before, at or after the Closing, each of them will take such
other action and to execute, acknowledge and deliver such contracts, deeds, or
other documents (a) as may be reasonably requested and necessary or appropriate
to carry out the purposes and intent of this Agreement; or (b) to effect or
evidence the transfer to the Purchaser of the Shares held by or in the name of
the Sellers.


Section 5.02.  Insider Trading.  The Parties hereby certify that they have not
themselves, nor through any third parties, purchased nor caused to be purchased
in the public marketplace any publicly traded shares of the Company.  The
Parties further certify they have not communicated the nature of the
transactions contemplated by this Agreement, are not aware of any disclosure of
non public information concerning said transactions, and are not a party to any
insider trading of Company shares.


Section 5.03. Public Announcements.  Except as required by law, without the
prior written approval of the other Parties, neither Sellers, the Company nor
Purchaser will issue, or permit any agent or affiliate thereof to issue, any
press release or otherwise make or permit any agent or affiliate thereof to
make, any public statement or announcement with respect to this Agreement or the
transactions contemplated hereby and thereby, provided however that the Company
may take actions consistent with the requirements of Form 8-K to disclose the
Agreement and the terms and conditions herein in its required filings on EDGAR.


 
 

--------------------------------------------------------------------------------

 
Section 5.04.  Survival of Representations. All representations, warranties, and
agreements made by any Party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any Party.


ARTICLE VI
Conditions to Closing


Section 6.01.  Conditions to Obligations of each of the Parties.  The respective
obligations of each Party to consummate the transactions contemplated hereby
shall be subject to the fulfillment at or prior to the Closing of the following
conditions: (a) no preliminary or permanent injunction or other order, decree or
ruling which prevents the consummation of the transactions contemplated by this
Agreement shall have been issued and remain in effect; (b) no claim shall have
been asserted, threatened or commenced and no law shall have been enacted,
promulgated or issued which would reasonably be expected to (i) prohibit the
purchase of, payment for or retention of the Shares by Purchaser or the
consummation of the transactions contemplated by this Agreement or (ii) make the
consummation of any such transactions illegal; and (c) all approvals legally
required for the consummation of the transactions contemplated by this Agreement
shall have been obtained and be in full force and effect at the Closing.


Section 6.02.  Conditions to Obligations of Sellers.  The obligations of Sellers
to consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing Date of the following additional
conditions, except as Sellers may waive in writing: (a) Purchaser shall have
complied with and performed in all material respects all of the terms,
covenants, agreements and conditions contained in this Agreement which are
required to be complied with and performed on or prior to Closing; and (b) the
representations and warranties of Purchaser in this Agreement shall have been
true and correct on the date hereof or thereof, as applicable, and such
representations and warranties shall be true and correct on and at the Closing
(except those, if any, expressly stated to be true and correct at an earlier
date), with the same force and effect as though such representations and
warranties had been made on and at the Closing.


Section 6.03.  Conditions to Obligations of Purchaser.  The obligations of
Purchaser to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to Closing of the following additional conditions,
except as Purchaser may waive in writing: (a) the Sellers shall have complied
with and performed in all material respects all of the terms, covenants,
agreements and conditions contained in this Agreement which are required to be
complied with and performed on or prior to Closing; and (b) the representations
and warranties of Sellers in this Agreement shall have been true and correct on
the date hereof or thereof, as applicable, and such representations and
warranties shall be true and correct on and at the Closing (except those, if
any, expressly stated to be true and correct at an earlier date), with the same
force and effect as though such representations and warranties had been made on
and at the Closing.


 
 

--------------------------------------------------------------------------------

 
ARTICLE VII
Indemnification


Section 7.01.  Indemnification of Sellers.  Subject to the terms and conditions
of this Article VII, Purchaser agrees to indemnify, defend and hold harmless
Sellers, their respective affiliates, its respective present and former
directors, officers, shareholders, employees and agents and its respective
heirs, executors, administrators, successors and assigns (the “Seller
Indemnified Persons”), from and against any and all claims, liabilities and
losses which may be imposed on, incurred by or asserted against, arising out of
or resulting from, directly or indirectly:


(a)           the inaccuracy of any representation or breach of any warranty of
Purchaser contained in or made pursuant to this Agreement;


(b)           the breach of any covenant or agreement of Purchaser contained in
this Agreement;


(c)           any claim to fees or costs for alleged services by a broker,
agent, finder or other person claiming to act in a similar capacity at the
request of Purchaser in connection with this Agreement; or
 
(d)           the conduct of the business of the Company after the date of
Closing;


provided, however, that Purchaser shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by Sellers of any
of its obligations under this Agreement or from any Seller Indemnified Party’s
gross negligence, fraud or willful misconduct.


Purchaser shall conduct the defense of such claims. Sellers agree to immediately
notify Purchaser of any claims and to cooperate with Purchaser’s defense of the
claims, at Purchaser’s expense. Sellers further agree to retain all records of
the corporation, including but not limited to all contracts with customers
effective before the closing date so that the records may be available to
Purchaser in conduct of the defense against any such claims.


Section 7.02.  Indemnification of Purchaser.  Subject to the terms and
conditions of this Article VII, from and after the Closing, each of the Sellers
agree to, defend and hold harmless the Purchaser, its respective affiliates, its
respective present and former directors, officers, shareholders, employees and
agents and respective heirs, executors, administrators, successors and assigns
(the “Purchaser Indemnified Persons”), from and against any and all claims,
liabilities and losses which may be imposed on, incurred by or asserted against
any Purchaser Indemnified Person, arising out of or resulting from, directly or
indirectly:


(a)           the inaccuracy of any representation or breach of any warranty of
such individual Seller contained in or made pursuant to this Agreement;


 
 

--------------------------------------------------------------------------------

 
(b)           the breach of any covenant or agreement of such Seller;


(c)           any claim to fees or costs for alleged services rendered by a
broker, agent, finder or other person claiming to act in a similar capacity at
the request of such Seller in connection with this Agreement;


provided, however, that the indemnification rights shall not be joint and
several, but shall only apply to the breach of the warranty made by each
individual Seller, and each breaching Seller shall be solely responsible for
such indemnification rights as attributable to such Seller’s individual breach
and no Seller shall be responsible for indemnifying any Purchaser Indemnified
Party against the breaches of any other Seller; and provided, further that
Sellers shall not be liable for any portion of any claims, liabilities or losses
resulting from a material breach by Purchaser of its obligations under this
Agreement or from a Purchaser Indemnified Person’s gross negligence, fraud or
willful misconduct.


Each indemnifying Seller shall conduct the defense of such claims. Purchaser
agrees to immediately notify Sellers of any claims and to cooperate with Sellers
defense of the claims, at Sellers expense.


7.03           Indemnification by the Indemnifying Seller. Subject to the terms
and conditions of this Article VII, from and after the Closing, David Cho (the
“Indemnifying Seller”) agrees to, defend and hold harmless the Purchaser
Indemnified Persons, from and against any and all claims, liabilities and losses
which may be imposed on, incurred by or asserted against any Purchaser
Indemnified Person, arising out of or resulting from, directly or indirectly:


(a)           the inaccuracy of any representation or breach of any warranty of
the Company contained in or made pursuant to this Agreement;


(b)           the breach of any covenant or agreement of the Company;


(c)           the conduct of the business of the Company prior to the Closing;
or


(c)           any claim to fees or costs for alleged services rendered by a
broker, agent, finder or other person claiming to act in a similar capacity at
the request of the Company in connection with this Agreement;


provided, however that the Indemnifying Seller shall not be liable for any
portion of any claims, liabilities or losses resulting from a material breach by
Purchaser of its obligations under this Agreement or from a Purchaser
Indemnified Person’s gross negligence, fraud or willful misconduct.


 
 

--------------------------------------------------------------------------------

 
The Indemnifying Seller shall conduct the defense of such claims. Purchaser
agrees to immediately notify the Indemnifying Seller of any claims and to
cooperate with Indemnifying Seller’s defense of the claims, at Indemnifying
Seller’s expense.


ARTICLE VIII
Miscellaneous


Section 8.01.   Benefit and Burden.  This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their successors and
permitted assigns.


Section 8.02.  No Third Party Rights.  Nothing in this Agreement shall be deemed
to create any right in any creditor or other person not a party hereto other
than the Seller Indemnified Persons and Purchaser Indemnified Persons and this
Agreement shall not be construed in any respect to be a contract in whole or in
part for the benefit of any third party.


Section 8.03.   Amendments and Waiver.  No amendment, modification, restatement
or supplement of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.  No waiver of any provision of this Agreement
shall be valid unless in writing and signed by the party against whom that
waiver is sought to be enforced.


Section 8.04.  Assignments.  Purchaser may assign any of its rights, interests
and obligations under this Agreement and must notify Sellers in writing.  Any
assignee of Purchaser(s) must agree to the terms and conditions hereof and
execute an agreement in substantially similar form as this Agreement with the
Sellers.


Section 8.05. Counterparts.  This Agreement may be executed in counterparts and
by the different parties in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same agreement.


Section 8.06.   Captions and Headings.  The captions and headings contained in
this Agreement are inserted and included solely for convenience and shall not be
considered or given any effect in construing the provisions hereof if any
question of intent should arise.


Section 8.07.   Construction.  The parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the parties hereto.  In
this Agreement words importing the singular number include the plural and vice
versa; words importing the masculine gender include the feminine and neuter
genders. The word “person” includes an individual, body corporate, partnership,
trustee or trust or unincorporated association, executor, administrator or legal
representative.


Section 8.08.  Severability.  Should any clause, sentence, paragraph,
subsection, Section or Article of this Agreement be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, and the parties agree
that the part or parts of this Agreement so held to be invalid, unenforceable or
void will be deemed to have been stricken herefrom by the parties, and the
remainder will have the same force and effectiveness as if such stricken part or
parts had never been included herein.


 
 

--------------------------------------------------------------------------------

 
Section 8.09.  Effect of Facsimile and Photocopied Signatures. This Agreement
may be executed in several counterparts, each of which is an original.  It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.


Section 8.10.  Remedies.  The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.


Section 8.11.  Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.


Section 8.12. Submission to Jurisdiction.  Each of the parties hereby: (a)
irrevocably submits to the non-exclusive personal jurisdiction of any Texas
court, over any claim arising out of or relating to this Agreement and
irrevocably agrees that all such claims may be heard and determined in such
Texas court; and (b) irrevocably waives, to the fullest extent permitted by
applicable law, any objection it may now or hereafter have to the laying of
venue in any proceeding brought in a Texas court.


Section 8.13.  Expenses; Prevailing Party Costs.  Each Seller and Purchaser
shall pay their own expenses incident to this Agreement and the transactions
contemplated hereby and thereby, including all legal and accounting fees and
disbursements, and Sellers shall be solely liable for any and all expenses of
the Sellers and/or the Company which are incident to this Agreement and the
transactions contemplated hereby and thereby (other than customary general,
administrative and overhead expenses incurred in the ordinary course of
business) and those expenses set forth in the Term Sheet dated July 8, 2011
relating to the subject matter hereof.  Notwithstanding anything contained
herein or therein to the contrary, if any party commences an action against
another party to enforce any of the terms, covenants, conditions or provisions
of this Agreement, or because of a breach by a party of its obligations under
this Agreement, the prevailing party in any such action shall be entitled to
recover its losses, including reasonable attorneys’ fees, incurred in connection
with the prosecution or defense of such action, from the losing party.


 
 

--------------------------------------------------------------------------------

 
Section 8.14. Entire Agreement.  This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
parties, whether written, oral or otherwise.


Section 8.15.  Waiver of Conflict.  The Loev Law Firm, PC (the "Law Firm") has
exclusively represented the Company in the preparation of this Agreement and has
not undertaken to assist or render legal advice to any of the Sellers or
Purchaser in regards to this Agreement, the transactions contemplated herein or
the terms and conditions hereof. In this regard, each Seller and Purchaser does
hereby acknowledge that any potential conflict of interest existing in
connection with such representation or as a result of the fact that David M.
Loev, the Managing Partner of the Law Firm is a Seller hereunder (which conflict
the Sellers and Purchaser hereby specifically acknowledge and consent to), is
hereby waived by each Seller and Purchaser. Furthermore, each Seller and
Purchaser hereby acknowledges that the Law Firm has advised such Party that
he/she/it should seek outside counsel and business advice other than from the
Law Firm, as to the effects, consequences and legalities of the Agreement and
the terms and conditions hereof.














[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.




“PURCHASER”




Petron Energy II, Inc.




By: /s/ Floyd L. Smith
Floyd L. Smith
President
10,000,000 Shares Purchased

 
 


















[Remainder of page left intentionally blank.  Signature page of Sellers and
Company follows.]


 
 

--------------------------------------------------------------------------------

 


“COMPANY”


Restaurant Concepts of America Inc.




/s/ David Cho
David Cho
President






“SELLERS”






/s/ David Cho
David Cho


Shares Sold: 5,500,000


Represented by Certificates #: 10-16, 6-9






/s/ Pete Wainscott
Pete Wainscott


Shares Sold: 3,500,000


Represented by Certificates #: 48-54








/s/ David Loev
David M. Loev


Shares Sold: 1,000,000


Represented by Certificates #: 29-30


 
 

--------------------------------------------------------------------------------

 